Exhibit 10.3

 

RESTRICTED STOCK GRANT NOTICE
UNDER THE
PRA HEALTH SCIENCES, INC.
2018 STOCK INCENTIVE PLAN
(Time-Based Vesting Award for Employees)

 

PRA Health Sciences, Inc. (the “Company”), pursuant to the PRA Health
Sciences, Inc. 2018 Stock Incentive Plan (the “Plan”), hereby grants to the
Participant set forth below the number of shares of Restricted Stock set forth
below.  The shares of Restricted Stock are subject to all of the terms and
conditions as set forth herein, in the Restricted Stock Agreement (attached
hereto or previously provided to the Participant in connection with a prior
grant), and in the Plan, all of which are incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan.

 

Participant:

 

[·]

 

 

 

Date of Grant:

 

[·]

 

 

 

Number of Shares of Restricted Stock:

 

[·]

 

 

 

Vesting Schedule:

 

Provided the Participant has not undergone a Termination, the shares of
Restricted Stock shall become fully vested, and the restrictions thereon shall
lapse, on the third (3rd) anniversary of the Date of Grant.

 

 

 

 

 

Notwithstanding the foregoing, in the event that (i) the Participant undergoes a
Termination as a result of the Participant’s death or Disability, or (ii) on or
following a Change in Control but prior to the first anniversary of such Change
in Control, the Participant undergoes a Qualifying Termination, the shares of
Restricted Stock shall become fully vested, and the restrictions thereon shall
lapse, on the date of such Termination.

 

 

 

Additional Terms:

 

The Participant may make an election under Section 83(b) of the Code in
connection with the grant of Restricted Stock hereunder, provided the
Participant notifies the Company within ten (10) days of such election and
provides the Company with a copy of the same.

 

 

 

 

 

For purposes hereof, prior to the finding of the existence of Cause under
clauses (ii)(A), (B) and (D) of the definition thereof, the Company must provide
(x) the Participant written notice setting forth the alleged Cause event and
(y) such Participant not less than ten (10) days to fully cure such alleged
Cause event.

 

--------------------------------------------------------------------------------


 

BY ACCEPTING THIS AWARD, PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED
STOCK GRANT NOTICE, THE RESTRICTED STOCK AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF SHARES OF RESTRICTED STOCK HEREUNDER, AGREES
TO BE BOUND BY THE TERMS OF THIS RESTRICTED STOCK GRANT NOTICE, THE RESTRICTED
STOCK AGREEMENT AND THE PLAN.

 

 

PRA HEALTH SCIENCES, INC.

PARTICIPANT

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AGREEMENT
UNDER THE
PRA HEALTH SCIENCES, INC.
2018 STOCK INCENTIVE PLAN

 

Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) delivered to
the Participant (as defined in the Grant Notice), and subject to the terms of
this Restricted Stock Agreement (this “Restricted Stock Agreement”) and the PRA
Health Sciences, Inc. 2018 Stock Incentive Plan (the “Plan”), PRA Health
Sciences, Inc. (the “Company”) and the Participant agree as follows. 
Capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Plan.

 

1. Grant of Shares of Restricted Stock.  Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of shares of Restricted Stock provided in the Grant Notice.  The Company
may make one or more additional grants of shares of Restricted Stock to the
Participant under this Restricted Stock Agreement by providing the Participant
with a new Grant Notice, which may also include any terms and conditions
differing from this Restricted Stock Agreement to the extent provided therein. 
The Company reserves all rights with respect to the granting of additional
shares of Restricted Stock hereunder and makes no implied promise to grant
additional shares of Restricted Stock.

 

2. Vesting.  Subject to the conditions contained herein and in the Plan, the
shares of Restricted Stock shall vest and the restrictions on such shares of
Restricted Stock shall lapse as provided in the Grant Notice.  With respect to
any share of Restricted Stock, the period of time that such share of Restricted
Stock remains subject to vesting shall be its Restricted Period.

 

3. Issuance of Shares of Restricted Stock.  The provisions of Section 8(d)(i) of
the Plan are incorporated herein by reference and made a part hereof.

 

4. Treatment of Shares of Restricted Stock Upon Termination. Except as otherwise
provided in the Grant Notice, in the event of the Participant’s Termination for
any reason prior to the date that all of the shares of the Participant’s
Restricted Stock have vested, (x) all vesting with respect to the Participant’s
Restricted Stock shall cease and (y) all unvested shares of Restricted Stock
shall be forfeited to the Company by the Participant for no consideration as of
the date of such Termination.

 

5. Company; Participant.

 

(a) The term “Company” as used in this Restricted Stock Agreement with reference
to employment shall include the Company and its Subsidiaries.

 

(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the shares of Restricted Stock may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

 

--------------------------------------------------------------------------------


 

6. Non-Transferability.  The shares of Restricted Stock are not transferable by
the Participant other than (i) by will or the laws of descent and distribution
or (ii) to Permitted Transferees, as specifically approved in writing by the
Committee following written notice to the Committee, in accordance with
Section 13(b) of the Plan.  Except as otherwise provided herein, no assignment
or transfer of the shares of Restricted Stock, or of the rights represented
thereby, whether voluntary or involuntary, by operation of law or otherwise,
shall vest in the assignee or transferee any interest or right herein
whatsoever, but immediately upon such assignment or transfer the shares of
Restricted Stock shall terminate and become of no further effect.

 

7. Rights as Stockholder; Legend.  The provisions of Sections 8(b) and 8(e) of
the Plan are incorporated herein by reference and made a part hereof.

 

8. Tax Withholding.  The provisions of Section 13(d) of the Plan are
incorporated herein by reference and made a part hereof.

 

9. Notice.  Every notice or other communication relating to this Restricted
Stock Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company’s General Counsel,
and all notices or communications by the Company to the Participant may be given
to the Participant personally (through email or otherwise) or may be mailed to
the Participant at the Participant’s last known address, as reflected in the
Company’s records.  Notwithstanding the above, all notices and communications
between the Participant and any third-party plan administrator shall be mailed,
delivered, transmitted or sent in accordance with the procedures established by
such third-party plan administrator and communicated to the Participant from
time to time.

 

10. No Right to Continued Service.  This Restricted Stock Agreement does not
confer upon the Participant any right to continue as an employee or service
provider of the Company.

 

11. Binding Effect.  This Restricted Stock Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.

 

12. Waiver and Amendments.  Except as otherwise set forth in Section 12 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Agreement shall be valid only if made in writing and
signed by the parties hereto.  No waiver by either of the parties hereto of
their rights hereunder shall be deemed to constitute a waiver with respect to
any subsequent occurrences or transactions hereunder unless such waiver
specifically states that it is to be construed as a continuing waiver.

 

4

--------------------------------------------------------------------------------


 

13. Clawback/Forfeiture.  Notwithstanding anything to the contrary contained
herein or in the Plan, if the Participant has engaged in or engages in any
Detrimental Activity, then the Committee may, in its sole discretion, take
actions permitted under the Plan, including: (i) cancel the shares of Restricted
Stock or (ii) require that the Participant forfeit any gain realized on the
vesting of the Restricted Stock, and repay such gain to the Company.  In
addition, if the Participant receives any amount in excess of what the
Participant should have received under the terms of this Restricted Stock
Agreement for any reason (including without limitation by reason of a financial
restatement, mistake in calculations or other administrative error), then the
Participant shall be required to repay any such excess amount to the Company. 
Without limiting the foregoing, all shares of Restricted Stock shall be subject
to reduction, cancellation, forfeiture or recoupment to the extent necessary to
comply with (i) any clawback, forfeiture or other similar policy adopted by the
Board or the Committee and as in effect from time to time, and (ii) applicable
law.

 

14. Governing Law.  This Restricted Stock Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof.  NOTWITHSTANDING ANYTHING
CONTAINED IN THIS RESTRICTED STOCK AGREEMENT, THE GRANT NOTICE OR THE PLAN TO
THE CONTRARY, BY ACCEPTING THIS AWARD, THE PARTICIPANT HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHTS TO A JURY TRIAL AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF
AND VENUE IN THE COURTS OF DELAWARE, IF ANY SUIT OR CLAIM IS INSTITUTED BY THE
PARTICIPANT OR THE COMPANY RELATING TO THIS RESTRICTED STOCK AGREEMENT.

 

15. Plan.  The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Agreement,
the Plan shall govern and control.

 

16. Restrictive Covenants.  The Participant acknowledges and recognizes the
highly competitive nature of the businesses of the Company and its Affiliates
and accordingly agrees to the following provisions:

 

Non-Compete:

 

During the Participant’s term of employment with the Company or any of its
Affiliates (the “Employment Period”) and the Non-competition Period (as defined
below), the Participant may not within (i) the country in which the
Participant’s office with the Company or any of its Affiliates was located at
the Participant’s Termination or (ii) fifty (50) miles of the location of the
Participant’s office with the Company or any of its Affiliates at the
Participant’s Termination, be engaged or employed by a Competing Company (as
defined below), whether as owner, manager, officer, director, employee,
consultant or otherwise, to (a) provide products or services that are the same
or substantially similar to the products and services provided by the Company or
any of its Affiliates, or (b) perform duties and responsibilities that are the
same or substantially related to the duties and responsibilities that the
Participant performed for the Company or any of its Affiliates at any time
during the twenty-four (24) months prior to the Participant’s Termination.

 

For the purposes of this Section 16, the term “Non-competition Period” means the
period of three (3) months after the Participant’s Termination for whatever
reason.

 

5

--------------------------------------------------------------------------------


 

For the purposes of this Section 16, the term “Competing Company” means any
entity (and its respective affiliates and successors) that competes with the
Company or any of its Affiliates in the provision of Customer Services (as
defined below), including, without limitation, the following entities and their
affiliates and successors to the extent that and for so long as those said
entities, affiliates, and successors compete with the Company or any of its
Affiliates in the provision of Customer Services: Celerion Inc., Charles River
Laboratories International, Inc., Cognizant Technology Solutions
Corporation, ICON plc, IQVIA Holdings Inc., Laboratory Corporation of America
Holdings (including Covance Inc., Chiltern International Ltd. and Theorem
Clinical Research), Mapi Developpement SAS, Medidata Solutions, Inc.,
Medpace, Inc., PAREXEL International Corporation, Pharm-Olam International,
Pharmaceutical Product Development, Inc., Premier Research Group Ltd., PSI CRO
AG, Syneos Health, Inc., Synteract, Inc., United BioSource Corporation,
UnitedHealth Group Incorporated (including OptumHealth), Veeva Systems Inc.,
WorldWide Clinical Trials, Inc and ZS Associates, Inc.

 

For the purposes of this Section 16, the term “Customer Services” means any
product or service provided by the Company or any of its Affiliates to a third
party for remuneration, (i) during the Employment Period or (ii) about which the
Participant has material knowledge and that the Participant knows the Company or
any of its Affiliates will provide or has contracted to provide to third parties
during the twelve (12) months following the Employment Period.

 

Ownership by the Participant of not more than one percent (1%) of the shares of
any corporation having a class of equity securities actively traded on a
national securities exchange shall not be deemed, in and of itself, to violate
the prohibitions set forth in this Section 16.

 

Non-Solicitation of Clients:

 

The Participant may not, during the Employment Period and for a period of six
(6) months after the Participant’s Termination, directly or indirectly, whether
as owner, manager, officer, director, employee, consultant or otherwise, solicit
the business of, or accept business from, any Customer (as defined below) of the
Company or any of its Affiliates at the Participant’s Termination, unless the
business being solicited or accepted is not in competition with or substantially
similar to the business of the Company or any of its Affiliates.  For the
purposes of this paragraph, “Customer” means any person or legal entity (and its
subsidiaries, agents, employees and representatives) about whom the Participant
has acquired material information based on employment with the Company or any of
its Affiliates and as to whom the Participant has been informed that the Company
or any of its Affiliates provides or will provide services.

 

Non-Solicitation of Employees:

 

The Participant may not, during the Employment Period and for a period of six
(6) months after the Participant’s Termination, directly or indirectly, solicit
or induce (or attempt to solicit or induce) to leave the employ of the Company
or any of its Affiliates, for any reason whatsoever, any person employed by the
Company or any of its Affiliates at the time of the act of solicitation or
inducement, including by (i) identifying for any third party employees of the
Company or any of its Affiliates who have special knowledge concerning the
Company’s or any of its Affiliates’ processes, methods or confidential affairs
or (ii) commenting about the quality of work, special knowledge, compensation,
skills or personal characteristics of any employee of the Company or any of its
Affiliates to any third party.

 

6

--------------------------------------------------------------------------------


 

Miscellaneous:

 

The Participant specifically acknowledges and agrees that the provisions of this
Section 16 are reasonable and necessary to protect the legitimate interests of
the Company and its Affiliates and that the Participant desires to agree to the
provisions of this Section 16.  In the event that any of the provisions of this
Section 16 should ever be held to exceed the time, scope or geographic
limitations permitted by applicable law, it is the intention of the parties that
such provision be reformed to reflect the maximum time, scope and geographic
limitations that are permitted by law.

 

The Participant acknowledges and agrees that, owing to the special, unique and
extraordinary nature of the matters covered by this Section 16, in the event of
any breach or threatened breach by the Participant of any of the provisions
hereof, the Company or any of its Affiliates would suffer substantial and
irreparable injury, which could not be fully compensated by monetary award
alone, and the Company and its Affiliates would not have adequate remedy at
law.  Therefore, the Participant agrees that, in such event, the Company or any
of its Affiliates will be entitled to seek temporary and/or permanent injunctive
relief against the Participant, without the necessity of proving actual damages
or of posting bond to enforce any of the provisions of this Section 16, and the
Participant hereby waives the defenses, claims, or arguments that the matters
are not special, unique, and extraordinary, that the Company or any such
Affiliate must prove actual damages, and that the Company or such Affiliate has
an adequate remedy at law.  In addition, the Participant shall pay to the
Company or such Affiliate and the Company or such Affiliate shall be awarded the
reasonable attorney’s fees and costs incurred by such entity as a result of the
Participant’s breach of the Participant’s obligations in this Section 16.

 

The rights and remedies described in this Section 16 are cumulative and are in
addition to, and not in lieu of, any other rights and remedies otherwise
available under the Restricted Stock Grant Notice and this Restricted Stock
Agreement, or at law or in equity, including, but not limited to, monetary
damages.

 

Notwithstanding any other provision of the Restricted Stock Grant Notice and
this Restricted Stock Agreement, in the event of any breach by the Participant
of any of the provisions of this Section 16, all obligations and liabilities of
the Company under the Restricted Stock Grant Notice and this Restricted Stock
Agreement shall immediately terminate and be extinguished.  Further, in the
event of any breach by the Participant of any of the provisions of this
Section 16, the restrictive time periods set forth herein do not include any
period of violation or period of time required for litigation to enforce the
Restricted Stock Grant Notice and this Restricted Stock Agreement.

 

In the event the Company has a reasonable basis to believe that the Participant
may be in breach of any of the provisions of this Section 16, the Company may
suspend its obligations to the Participant under the Restricted Stock Grant
Notice and this Restricted Stock Agreement until such time as the Participant
provides the Company with (i) an undertaking to comply with the provisions of
this Section 16 and (ii) an affidavit of compliance with the provisions of this
Section 16, both in a form reasonably specified by the Company.

 

7

--------------------------------------------------------------------------------


 

The Participant agrees to inform the Company of the name and address of any
employer(s), as well as the Participant’s job title and duties with each
employer that the Participant may have or any business with which the
Participant may be involved, directly or indirectly, within the Non-competition
Period.

 

The Company shall have the right to disclose the Restricted Stock Grant Notice
and this Restricted Stock Agreement or its contents to any of the Participant’s
future employers for the purpose of providing notice of the post-employment
restrictions contained herein.  The Company will provide the Participant with
written notice if and when the Company discloses the existence of the Restricted
Stock Grant Notice and this Restricted Stock Agreement to any future employer.

 

8

--------------------------------------------------------------------------------